Citation Nr: 0739400	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the death 
of the veteran. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died in October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Appellant was afforded a videoconference Board hearing in 
November 2007.  A transcript of the testimony offered at this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A remand for further evidentiary development and compliance 
with the Veterans Claims Assistance Act (VCAA) is necessary.  
After reviewing the claims file, the Board notes the 
inadequacy of notice necessary to substantiate the claim on 
appeal and that further development regarding a possible 
service-connected disability is necessary.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) recently expanded the VCAA notice requirements 
for a DIC claim.  In Hupp, the Veterans Court held that VA is 
not relieved of providing section 5103(a) notice merely 
because the appellant had provided some evidence relevant to 
each element of his or her claim in his or her application 
for benefits.  The Court noted in Hupp that 38 U.S.C.A. § 
5103(a) required the Secretary to notify the claimant of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Court held in Hupp 
that there is no preliminary obligation on the part of VA to 
perform a pre-decisional adjudication of the claim prior to 
providing section 5103(a) notice; however, the Court found 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court observed in 
Hupp that there was a "middle ground" between a pre-
decisional adjudication and boilerplate notice addressing 
section 5103(a) compliance.

The Court determined in Hupp that, when adjudicating a claim 
for DIC, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held in Hupp 
that the section 5103(a) notice letter should be "tailored" 
and must respond to the particulars of the application 
submitted.

A review of the claims file shows that the RO has not 
provided the appellant with VCAA notice.  The Board notes 
that there is a letter from the RO to the appellant dated in 
August 2003 that notified the claimant of which evidence the 
Secretary would attempt to obtain on her behalf and which 
evidence the claimant was responsible for producing under 
section 5103(a) and advised her of VA's duty to assist under 
38 U.S.C.A. § 5103A.  This notice did not address the 
requirements of Hupp.  In short, this letter is not 
"tailored" to the information provided by the claimant when 
she filed her application for VA benefits.

Given the foregoing, and in light of the Court's recent 
decision in Hupp, the Board finds that the appellant's claim 
must be remanded for the issuance of VCAA notice.  On remand, 
the VCAA notice provided to the appellant by the RO must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Id.  

The appellant's main contention on appeal is that the 
deceased veteran was evaluated as 30 percent disabled for a 
service-connected anxiety disorder at the time of his death, 
which she claims substantially contributed to his cause of 
death.  A review of the claims file reveals a July 2004 
letter from the Veterans Service Center Manager that states 
that the deceased veteran was rated as 30 percent disabled 
for a service-connected disability; it does not specify the 
nature of the disability.  As noted in the transcript of the 
November 2007 Board hearing, there is no documentation in the 
claims file regarding the nature of the disability for which 
the veteran was rated at the time of his death.  Accordingly, 
further development on this point is necessary, i.e. the 
nature of the deceased veteran's service-connected 
disability(ies), as well as to provide the claimant with 
proper notice, as outlined above.



Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App 342 (2007) and that 
also requests that she provide VA any 
evidence, not currently of record, in her 
possession that might substantiate her 
claim.  

2.  The RO should make another attempt at 
locating the veteran's original claims 
folder.  In any event, the RO must provide 
for the record all disabilities for which 
the veteran was service connected at the 
time of his death.  

3.  After conducting any additional 
indicated development, including 
requesting a medical opinion, if 
warranted, the AMC/RO must readjudicate 
the claim on appeal.  If this claim 
remains denied, the AMC/RO should issue a 
supplemental statement of the case and 
provide the appellant an opportunity to 
respond before this matter is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



